DETAILED ACTION

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 04 August 2022 has been entered in full.  Claims 1-18 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to claims 1 and 5 for informalities as set forth at p. 2 of the previous Office action (mailed 04 April 2022) is withdrawn in view of the amended claims (received 04 August 2022).
The rejection of claims 5-10 under 35 U.S.C. 112(b) as set forth at pp. 5-6 of the previous Office action (mailed 04 April 2022) is withdrawn in view of the amended claims (received 04 August 2022).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/judicial exception (i.e., a correlation) without significantly more. The basis of the rejection is set forth at pp. 2-4 of the previous Office action (mailed 04 April 2022).
Applicant’s arguments (pp. 9-10, remarks received 04 August 2022) have been fully considered but are not found to b persuasive for the following reasons.
Applicant reviews the limitations of amended claim 5 and argues that claim 5 recites significantly more than a judicial exception.  Applicant contends that calculating the recited ratios and comparing them to healthy/gingival reference ratios are not conventional steps.  Applicant argues that the dependent claims contain additional limitations, i.e., calculation of additional ratios, which are not conventional and thus contain significantly more than the judicial exception.  Applicant stresses that dependent claims 8, 14, and 15 recite specific techniques used in the methods.
This has been fully considered but is not found to be persuasive.  As discussed in the previous Office action, while the claims pass Step 1 of the patent eligibility analysis, the claims fail Steps 2A (Prongs 1 and 2) and 2B.  Specifically, regarding Step 2A, Prong 1, claim 5 recites “calculating one or more calculated ratios...” and “comparing the one or more calculated ratios to healthy reference ratios...” This is a judicial exception in that it reads on the abstract idea of a mental process, i.e., a concept performed in the human mind (including an observation, evaluation, judgment, opinion) and a natural phenomenon (i.e., the correlation of a value with the presence of a disease state).  Regarding Prong 2 of Step 2A, the judicial exception is not integrated into a practical application because the additional elements recited in the claims beyond the judicial exception only lead up to the judicial exception and thus fail to integrate the exception into a practical application, both individually and in combination. Specifically, the claims recite obtaining a sample of gingival crevicular fluid from an individual and quantifying chemokines in the sample. It is clear that these steps only lead up to the subsequent steps which are the mental processes of calculating and comparing. The mental process steps and natural correlation steps are not integrated into a practical application, such as applying the knowledge regarding the expression levels in a subsequent active step, such as a particular treatment or prophylaxis step for a disease or medical condition. The steps of obtaining a sample and quantifying chemokines recited in the claimed method only add insignificant extra-solution activity to the judicial exception, similar to the fact pattern discussed in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012) at 79, wherein an additional element of measuring metabolites of a drug administered to a patient was concluded to be insignificant extra-solution activity.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements taken alone or in combination only recite limitations that are well-understood, routine, and conventional activity in the field, wherein the limitations are recited at a high level of generality. It is noted that obtaining a sample of gingival crevicular fluid from an individual for the purpose of measuring expression levels of proteins using ELISA assays, for example, was well known in the prior art. As evidence thereof, please see Sorsa et al. (US 5,736,341; issued 07 April 1998) col. 8 li. 8 -12.
Accordingly, the claimed invention is not patent eligible.

Conclusion
Claims 1-4, 9-13, and 16-18 are allowable.  Claims 5-8, 14, and 15 are not allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
12 August 2022